88 Ariz. 420 (1960)
357 P.2d 157
STATE of Arizona, Appellant,
v.
John C. TREADWAY, Appellee.
No. 1174.
Supreme Court of Arizona.
December 7, 1960.
*421 Charles C. Stidham, Maricopa County Atty., and Philip M. Haggerty, Deputy County Atty., Phoenix, for appellant.
Flynn & Allen and Jerry L. Angle, Phoenix, for appellee.
STRUCKMEYER, Chief Justice.
This matter arises on a certified question from the Superior Court of Maricopa County. The question is:
"When a defendant has been held to answer by an order made more than thirty (30) days prior to the filing of an information by the County Attorney would Rule 80, and Rule 236, of the Rules of Criminal Procedure, A.R.S. 1956, preclude the showing of good cause by the County Attorney for the delay in filing an information and operate as a mandate requiring that the court, upon motion of a defendant, quash an information so filed more than thirty (30) days after entry of an order holding the defendant to answer."
The answer is in the negative. Rule 80, 17 A.R.S., requires the County Attorney to file an information within 30 days after a defendant is held to answer. It must be construed in pari materia with Rule 236. Each and every part of the Criminal Rules must be construed in the light of and in connection with each and every other rule as if the individual rules in fact constituted a single part. See Prideaux v. Frohmiller, 47 Ariz. 347, 356, 56 P.2d 628. So construed Rule 80 is augmented by the provisions of Rule 236.
Rule 236, Rules of Criminal Procedure, in its material portion, provides:
"When a person has been held to answer for an offense, if an information is not filed against him for the offense within thirty days thereafter, or when a person has been indicted or informed *422 against for an offense, if he is not brought to trial for the offense within sixty days after the indictment has been found or the information filed, the prosecution shall be dismissed upon the application of such person, or of the county attorney, or on the motion of the court itself, unless good cause to the contrary is shown by affidavit, * * *."
The phrase "unless good cause to the contrary is shown by affidavit" palpably modifies the words "the prosecution shall be dismissed". The prosecution shall be dismissed when a person has been held to answer if an information is not filed against him within 30 days or when a person has been indicted if not brought to trial within 60 days. The word "or" is a co-ordinating particle that marks an alternative. It is used as an alternative meaning either or, with the either generally suppressed. Webster's New International Dictionary, Second Edition, Unabridged.
PHELPS, BERNSTEIN, UDALL and LESHER, JJ., concur.